DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4. 	Claim(s) 1, 3-9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bliss et al. (Publication No. US 2007/0276651). 
 	Regarding claim 1. Bliss teaches an electronic device (Bliss, the Abstract), comprising: 
 	a memory configured to store one or more applications (Bliss, Figure 2, pp [23]-[25]); 
 	a communication module comprising communication circuitry configured to communicate with an external electronic device (Bliss, Figure 2, pp [23]-[25]); and 
 	a processor, wherein the processor is configured to control the electronic device to (Bliss, Figure 2, pp [23]-[25]): 
 	receive an input (Bliss, Figure 2, pp [23]);
 	generate first control data for controlling at least one application among the one or more applications using a first recognition method based at least on the input (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); 
 	transmit at least part of the input to the external electronic device through the communication module, wherein the external electronic device is configured to generate second control data for controlling the at least one application using a second recognition method based at least on the input (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); 
 	identify a time that passes until the second control data is received after the at least part of the input is transmitted to the external electronic device (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); 
 	control the at least one application using the first control data based on the passing time satisfying a first predefined condition (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); and 
 	control the at least one application using the second control data based on the passing time satisfying a second predefined condition (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]). 
 	Regarding claim 9. Bliss teaches an electronic device (Bliss, the Abstract), comprising: 
 	a communication module comprising communication circuitry configured to communicate with an external electronic device (Bliss, Figure 2, pp [23]-[25]); and 
 	a processor, wherein the processor is configured to control the electronic device to (Bliss, Figure 2, pp [23]-[25]): 
 	receive an input (Bliss, Figure 2, pp [23]); 
 	generate first control data using a first recognition method based at least on the input; 
 	transmit at least part of the input to the external electronic device through the communication module, wherein the external electronic device is configured to generate second control data using a second recognition method based at least on the input (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]);  
 	identify a time that passes until the second control data is received after the at least part of the input is transmitted to the external electronic device (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); 
 	control a first predefined function using the first control data based on the passing time satisfying a first predefined condition (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); and  
 	-41 -control a second predefined function using the second control data based on the passing time satisfying a second predefined condition (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]). 
 	Regarding claim 13. Bliss teaches a method of operating an electronic device (Bliss, the Abstract), the method comprising: 
 	receiving an input (Bliss, Figure 2, pp [23]);
 	generating first control data for controlling at least one application among one or more applications using a first recognition method, based at least on the input (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); 
 	transmitting at least part of the input to an external electronic device through a communication module, wherein the external electronic device generates second control data for controlling the at least one application using a second recognition method based at least on the input (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]);  
 	identifying a time that passes until the second control data is received after the at least part of the input is transmitted to the external electronic device (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); 
 	controlling the at least one application using the first control data in response to the passing time satisfying a first predefined condition (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]); and 
 	controlling the at least one application using the second control data in -42-response to the passing time satisfying a second predefined condition (Bliss, Figure 2, pp [23]-[25]; Figure 3, pp [36]-[37]; Figure 8, pp [55]-[56]). 
 	Regarding claim 3. Bliss teaches the electronic device of claim 1, wherein the processor is further configured to control the electronic device to: 
 	determine that the first predefined condition is satisfied based on the second -39 -control data being received after a predefined time or the second control data not being received in response to the at least part of the input being transmitted to the external electronic device through the communication module (Bliss, Figure 3, pp [36]-[37]); and 
 	determine that the second predefined condition is satisfied based on the second control data being received within the predefined time in response to the at least part of the input being transmitted to the external electronic device through the communication module (Bliss, Figure 3, pp [36]-[37]).  
 	Regarding claim 4. Bliss teaches the electronic device of claim 3, wherein the processor is further configured to control the electronic device to identify an accuracy of the first control data, and to adjust the predefined time based at least on the accuracy of the first control data (Bliss, Figures 4, 5, pp [38]-[40], [45]-[46]).  
 	Regarding claim 5. The electronic device of claim 3, wherein the processor is further configured to control the electronic device to determine whether the first control data and the second control data are identical to each other in response to the second control data being received after the predefined time, and to refine the first trained model using the second control data as training data of the first recognition method based on the first control data and the second control data not being identical to each other (Bliss, Figures 4, 5, pp [38]-[40], [45]-[46]).   
 	Regarding claim 6. Bliss teaches the electronic device of claim 3, wherein the processor is further configured to control the electronic device to determine whether the first control data and the second control data are identical to each other in response to the second predefined condition being satisfied (Bliss, Figures 4, 5, pp [38]-[40], [45]-[46]); and 
 	control the at least one application using the second control data in response to the first control data and the second control data not being identical to each other, and to refine the first trained model using the second control data as training data of the first recognition method (Bliss, Figures 4, 5, pp [38]-[40], [45]-[46]).    
 	Regarding claim 7. Bliss teaches the electronic device of claim 3, further comprising a display, -40 -wherein the processor is further configured to: 
 	control the display to display a user interface providing an input for receiving a request whether to wait for reception of the second control data based on the predefined time passing after the at least part of the input is transmitted to the external electronic device through the communication module (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]); and 
 	wait for reception of the second data for greater than the predefined time in response to a request for waiting for reception being input through the user interface (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]).  
 	Regarding claim 8. Bliss teaches the electronic device of claim 1, wherein the processor is further configured to control the electronic device to identify a communication state with the external electronic device, and to not transmit the at least part of the user input to the external electronic device in response to the communication state satisfying a third predefined condition, and to generate the first control data using the first recognition method (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]). 
 	Regarding claim 11. Bliss teaches the electronic device of claim 9, wherein the first predefined function and the second predefined function are identical to each other (Bliss, Figures 5, 6, pp [45]-[49]).  
 	Regarding claim 12. Bliss teaches the electronic device of claim 10, wherein, the processor is further configured to control the electronic device to control the second predefined function using the second control data based on the first control data and the second control data not being identical to each other, and to refine the first trained model using the second control data as training data of the first recognition method (Bliss, Figures 4, 7, 8, pp [38]-[40], [50]-[55]).  
 	Regarding claim 15. Bliss teaches the method of claim 13, wherein the first predefined condition comprises a condition in which the second control data is received after a predefined time passes, or the second control data is not received, and wherein the second predefined condition comprises a condition in which the second control data is received within the predefined time (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]).  
 	Regarding claim 16. Bliss teaches the method of claim 15, further comprising: identifying an accuracy of the first control data; and adjusting the predefined time based at least on the accuracy of the first control data (Bliss, Figures 4, 5, pp [38]-[40], [45]-[46]).  
 	Regarding claim 17. The method of claim 15, further comprising: determining whether the first control data and the second control data are identical to each other in response to the second control data being received after the predefined time passes; and refining the first trained model using the second control data as training data of the first recognition method based on the first control data and the second control data not being identical to each other (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]).  
 	Regarding claim 18. The method of claim 15, further comprising: determining whether the first control data and the second control data are identical to each other in response to the second predefined condition being satisfied;  -43 -and controlling the at least one application using the second control data in response to the first control data and the second control data not being identical to each other, and refining the first trained model using the second control data as training data of the first recognition method (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]).    
 	Regarding claim 19. Bliss teaches the method of claim 15, further comprising: displaying a user interface providing an input for requesting whether to wait for reception of the second control data based on the predefined time passing after the at least part of the input is transmitted to the external electronic device through the communication module (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]); and waiting for reception of the second data for greater than the predefined time in response to a request for waiting for reception being received through the user interface (Bliss, Figure 3, pp [36]-[37]). 
  	Regarding claim 20. Bliss teaches the method of claim 13, further comprising: 
 	identifying a communication state with the external electronic device (Bliss, Figure 3, pp [36]-[37]); and not transmitting the at least part of the user input to the external electronic device in response to the communication state satisfying a third predefined condition, and generating the first control data using the first recognition method (Bliss, Figure 3, pp [36]-[37]; Figures 4, 5, pp [38]-[40], [45]-[46]).


Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8. 	Claim(s) 2, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (Publication No. US 2007/0276651) and further in view of Nagaraju et al. (Publication No. US 2018/0032915). 
 	Regarding claim 2. Bliss does not teach the electronic device of claim 1, wherein the first recognition method comprises a first trained model trained based at least on a first artificial neural network, and wherein the second recognition method comprises a second trained model trained based at least on a second artificial neural network. 
	Nagaraju teaches “the first recognition method comprises a first trained model trained based at least on a first artificial neural network, and wherein the second recognition method comprises a second trained model trained based at least on a second artificial neural network.” (Nagaraju, Figure 1, pp [38]-[40]; Figure 6, pp [94]-[95], [111]-[114]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Bliss by incorporating teachings of Nagaraju, method and system providing information in a large amounts of data from diverse locations wherein a system server uses machine learning algorithm and global modeling in mining and implementing large data in training sets of input observations to make a data-driven prediction rather than following strictly static program instructions. For example, a camera device may learn to detect certain objects and capture images of those objects when detected. The ability to recognize similar objects may improve with machine learning as the camera device processes more images of objects. Furthermore, the technique for improving the performance such as of edge devices and/or the quality of data generated by edge devices, by employing machine learning in a system that indexes, stores, and facilitates search and analysis of data generated by a network of distributed edge devices. A centralized machine learning process trains a model on edge data generated by all of the edge devices on a given network (or at least more than one of them) and uses the resulting “global” model to improve corresponding local machine learning models used by the individual edge devices and thereby improves the performance of each individual edge device.
 	Regarding claim 10. Bliss does not teach the electronic device of claim 9, wherein the first recognition method comprises a first trained model trained based at least on a first artificial neural network, and wherein the second recognition method comprises a second trained model trained based at least on a second artificial neural network.  
 	Nagaraju teaches “the first recognition method comprises a first trained model trained based at least on a first artificial neural network, and wherein the second recognition method comprises a second trained model trained based at least on a second artificial neural network.” (Nagaraju, Figure 1, pp [38]-[40]; Figure 6, pp [94]-[95], [111]-[114]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Bliss by incorporating teachings of Nagaraju, method and system providing information in a large amounts of data from diverse locations wherein a system server uses machine learning algorithm and global modeling in mining and implementing large data in training sets of input observations to make a data-driven prediction rather than following strictly static program instructions. For example, a camera device may learn to detect certain objects and capture images of those objects when detected. The ability to recognize similar objects may improve with machine learning as the camera device processes more images of objects. Furthermore, the technique for improving the performance such as of edge devices and/or the quality of data generated by edge devices, by employing machine learning in a system that indexes, stores, and facilitates search and analysis of data generated by a network of distributed edge devices. A centralized machine learning process trains a model on edge data generated by all of the edge devices on a given network (or at least more than one of them) and uses the resulting “global” model to improve corresponding local machine learning models used by the individual edge devices and thereby improves the performance of each individual edge device.
 Regarding claim 14. Bliss does not teach the method of claim 13, wherein generating the first control data using the first recognition method comprises generating the first control data using a first trained model trained based at least on a first artificial neural network, and wherein generating the second control data using the second recognition method comprises generating the second control data using a second trained model trained based at least on a second artificial neural network.  
 	Nagaraju teaches “generating the first control data using the first recognition method comprises generating the first control data using a first trained model trained based at least on a first artificial neural network, and wherein generating the second control data using the second recognition method comprises generating the second control data using a second trained model trained based at least on a second artificial neural network.” (Nagaraju, Figure 1, pp [38]-[40]; Figure 6, pp [94]-[95], [111]-[114]). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Bliss by incorporating teachings of Nagaraju, method and system providing information in a large amounts of data from diverse locations wherein a system server uses machine learning algorithm and global modeling in mining and implementing large data in training sets of input observations to make a data-driven prediction rather than following strictly static program instructions. For example, a camera device may learn to detect certain objects and capture images of those objects when detected. The ability to recognize similar objects may improve with machine learning as the camera device processes more images of objects. Furthermore, the technique for improving the performance such as of edge devices and/or the quality of data generated by edge devices, by employing machine learning in a system that indexes, stores, and facilitates search and analysis of data generated by a network of distributed edge devices. A centralized machine learning process trains a model on edge data generated by all of the edge devices on a given network (or at least more than one of them) and uses the resulting “global” model to improve corresponding local machine learning models used by the individual edge devices and thereby improves the performance of each individual edge device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644